Citation Nr: 0518933	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
claim for service connection for chronic lumbosacral strain 
with degenerative changes in the lumbar spine, and if so, 
whether entitlement to service connection for a low back 
condition is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
January 1962 and from January 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran appeared and testified, with 
his spouse, at a hearing before a Decision Review Officer in 
September 2004.  The Decision Review Officer issued a 
Supplemental Statement of the Case in February 2005.  In 
April 2005, the veteran appeared and testified, with his 
spouse, at a travel board hearing before the undersigned 
Acting Veterans Law Judge.  

The Board also notes that the veteran claimed in a statement 
received in November 2002 that he was totally disabled and 
could not work due to his low back and shoulder conditions.  
Since such allegation, the RO granted service connection for 
the veteran's bilateral shoulder conditions and the Board 
herein grants service connection for the veteran's low back 
condition.  Such allegations are, therefore, sufficient to 
raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 



FINDINGS OF FACT

1.  In a decision dated in June 1986, the Board determined 
that the veteran's claim for service connection for low back 
disability was not warranted because the veteran's in service 
back problems were acute and transitory and did not result in 
any residual disability.

2. The evidence received since the June 1986 Board decision 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for low back 
disability.

3.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's low back 
condition (degenerative disc disease of the lumbar spine) is 
related to his military service.


CONCLUSIONS OF LAW

1.  The June 1986 Board decision that denied service 
connection for a chronic back disability is final.  38 U.S.C. 
4004(b) (1982); 38 C.F.R. § 19.104 (1985); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been presented to reopen 
the claim for service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Degenerative disc disease of lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

The veteran's claim for service connection for a low back 
condition was previously denied by a June 1986 Board 
decision.  In that decision, the Board determined that 
service connection was not warranted because the evidence of 
record established that the veteran's in-service complaints 
of back pain were acute and transitory in nature.  The Board 
held there was no evidence showing chronic disability of the 
back in service or relating any current disability of the 
back to service.  This decision became final June 13, 1986.  
38 U.S.C. 4004(b) (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2004).

In order to reopen a claim which has been previously denied 
and which is final, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received subsequent to June 1986 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since June 1986 includes statements 
from S.S. Swami, M.D. and S. Pelofsky, M.D.  Both physicians 
proffered medical opinions relating the veteran's current low 
back disability to his active military service.  In a letter 
dated in April 2005, Dr. Pelofsky stated that the veteran 
experienced repetitive trauma to his low back in service due 
to his history as a paratrooper, and that this trauma 
resulted in his current degenerative disc disease.  An April 
2005 statement from Dr. Swami also linked the veteran's 
current low back disability to his military training.  

The evidence referenced above shows that the veteran 
currently suffers from low back disability, and that the 
problem may have been incurred or aggravated in service.  
This evidence is not cumulative or redundant of the evidence 
previously of record, since it clearly sets forth the medical 
opinion that the veteran's current back disability is related 
trauma that occurred during his active service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The April 
2005 statements from Drs. Pelofsky and Swami are therefore 
new and material; consequently, the claim for service 
connection for low back disability is reopened.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The first inquiry is whether the veteran has a current 
disability.  The medical evidence shows that the veteran 
underwent surgery on his lumbar spine in November 2002.  The 
post surgical diagnosis was left lateral recess syndrome and 
foraminal stenosis L5-S1 with degenerative disc disease.  He 
underwent a L5-S1 hemilaminectomy with foraminotomy and left 
lateral recess decompression.  Subsequent treatment records 
show that the veteran continues to have some complaints of 
low back pain.  The Board finds, therefore, that the veteran 
has a current low back condition, status post L5-S1 
hemilaminectomy with foraminotomy and left lateral recess 
decompression.

The next inquiry is whether an injury or disease was incurred 
during the veteran's active military service.  The veteran 
testified before the Board that he suffered three injuries to 
his low back in service.  He testified the first injury was 
around 1960 when he fell while on night duty into a hole and 
hit his back on something as he went down.  The second injury 
was in 1963 when he was working in the motor pool, and he 
fell down into the bottom of a pit.  He testified that he hit 
his low back on the rail of a grease rack when he fell.  The 
third injury was in 1965 when he was repelling from a 
helicopter and got hung up, lost his balance, and flipped 
back.  Available service personnel records show that the 
veteran received a parachute badge.

A review of the service medical records reveals that the 
veteran presented to sick call multiple times with complaints 
of low back pain with no known etiology.  (See treatment 
notes on September 23, 1960, March 23, 1963, March 26, 1963 
and November 12, 1963.)  The September 1960 and March 1963 
treatment notes appear to corroborate the veteran's testimony 
of the first two injuries he incurred to his low back 
although there is no mention of his pain having been caused 
by an injury.  A physical therapy note from December 16, 1965 
(shortly before the veteran's release from active duty) 
indicates that the veteran stands with a posture of kyphosis 
and lordosis.  The Board finds, therefore, that the evidence 
supports a finding that the veteran suffered from a low back 
condition while in service as shown by his multiple 
complaints and postural defects.

In order to establish service connection, however, the 
evidence must show a relationship between the veteran's 
current low back condition and an injury or disease incurred 
in service.  The evidence in support of the veteran's claim 
consists of the veteran's statements and testimony, an 
opinion letter from the veteran's primary care physician, a 
letter from the veteran's neurosurgeon, and lay statements 
from members the veteran's family.  Evidence in opposition 
consists of the opinion from an October 2004 VA examination.  

In support of his claim, the veteran submitted aforementioned 
April 2005 letters from his primary care provider (PCP) and 
his neurosurgeon.  His PCP opines that the veteran's back 
problems began while on active duty with the Army, was 
unresolved at the time of discharge and continued throughout 
his civilian life until surgery was required.  His PCP relies 
upon his review of the veteran's service medical records and 
current treatment records.  He notes the times the veteran 
sought medical relief for low back pain while in service, 
that no x-rays were taken, and that he was discharged from 
service with poor back conditioning (referencing the physical 
therapy note dated December 16, 1965).  

Similarly, in his April 2005 letter, the veteran's 
neurosurgeon states that, although there is a lack of 
evidence of direct injury to the veteran's low back in 
service, repetitive injuries and stress could have occurred, 
especially in the veteran's work as a paratrooper.  He states 
that many patients develop this problem without any major 
source of trauma, although he feels that trauma, especially 
on a repetitive basis, could play a role in future 
degenerative disc disease.

In October 2004, the veteran underwent a VA examination.  
After examining the veteran, the examiner diagnosed him to 
have degenerative disk disease of the lumbar spine.  After 
reviewing the claims file, the examiner opined that the 
veteran's chronic lumbosacral strain is not service-
connected.  She stated that, although he presented with back 
pain on several occasions in service, it was primarily 
costovertebral angle with negative urinalyses, which resolved 
and on discharge remained resolved.  She stated that, at the 
time of discharge, the strains that were reported in the 
service records were acute incidents, each resolving.  In her 
opinion, the degenerative disc disease occurred at a later 
time.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In comparing these medical opinions, the Board does not 
perceive any reason to find one more persuasive than the 
other.  The VA examiner's opinion and the veteran's PCP 
opinion (supported by the neurosurgeon's opinion) are both 
based upon a review of the veteran's service medical records 
and his medical history.  They both appear to be qualified to 
render such an opinion.  The Board finds both opinions to be 
reliable medical opinions.  The medical evidence is therefore 
in equipoise as to the question whether the veteran's current 
low back condition is related to his military service.  

The medical evidence being in equipoise, the Board gives the 
benefit of the doubt to the veteran and grants him service 
connection for his low back disability.  The Board finds that 
this decision is also supported by the lay statements 
submitted from the veteran's family members in January 1986 
which corroborates the veteran's statements that he has 
suffered from medical conditions, including a low back 
condition, since service, and that he has consistently sought 
medical attention for them.  

Under the facts of this case, resolving reasonable doubt in 
favor of the veteran, the Board grants the veteran's appeal 
and grants service connection for a low back condition.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for low back disability is granted.

Entitlement to service connection for a low back condition is 
granted.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


